 

Exhibit 10.4

 



zais_word_logo_highres [image_001.jpg]

 

 

May 14, 2015

 

ZAIS Group LLC

2 Bridge Ave Suite 322

Red Bank, NJ 07701

 

Ms. Donna Blank

244 Henry Street

Brooklyn, NY 11201

Donna.blank@verizon.net

 

Dear Ms. Blank,

 

Please let this letter serve as confirmation of your offer of employment by ZAIS
Group LLC (“ZAIS”) to commence full time work on June 1, 2015 in the position of
Chief Financial Officer, reporting to ZAIS’s’ Chief Executive Officer, and
having direct oversight of ZAIS’s Finance, Risk, Mid Office, Technology,
Administration, and Corporate Investor Relations groups. You will also serve as
the Chief Financial Officer of (i) ZAIS Group Holdings, Inc., a publicly held
company whose shares are traded on the NASDAQ stock market (“ZGH”), (ii) ZAIS
Group Parent, LLC, a limited liability company controlled by ZGH which is the
parent of ZAIS (“ZGP”) and (iii) ZAIS Financial Corp, a publicly held REIT whose
shares are traded on the NYSE of which a subsidiary of ZAIS serves as the
Investment Advisor and external manager (“ZFC”). Your appointment as Chief
Financial Officer of ZGH and ZFC, and the effectiveness of this offer letter, is
subject to your election by the respective Boards of Directors of ZGH and ZFC.

 

Employment with ZAIS is on an at-will basis. That means that either you or ZAIS
may end the employment relationship at any time, for any reason or no reason,
with or without notice. Termination of your employment by ZAIS for any reason or
no reason will result in the contemporaneous termination of your positions as
Chief Financial Officer of ZGH, ZGP and ZFC. Your position is a full time exempt
position.

 

Your annual base salary will be $300,000, prorated for this calendar year,
payable in semimonthly installments of $12,500, and subject to all federal,
state, and local withholdings, and deductions for your participation in ZAIS’
employee benefit plans.

 

In addition to your base salary, for 2015, you will receive guaranteed year end
incentive compensation in the amount of $475,000 (“2015 Guaranteed Incentive
Compensation”) to be paid by ZAIS in the first quarter of 2016 on such date that
is consistent with the timing of the payment of ZAIS’ 2015 discretionary
incentive compensation awards (“Payment Date”). Payment of 2015 Guaranteed
Incentive Compensation is contingent upon your not being terminated for Cause or
not voluntarily resigning except for Good Reason, as defined herein. In the
event of 1) your voluntary termination of your employment by ZAIS prior to
Payment Date or 2) involuntary termination by ZAIS for Cause (as defined herein)
prior to Payment Date, 2015 Guaranteed Incentive Compensation will be forfeited
in its entirety. Should your employment end for Good Reason, you are entitled to
the “2015 Guaranteed Incentive Compensation.”

 



 

 

 

As additional incentive compensation, you will receive an equity award in the
form of 50,000 Class B-0 Units of ZGP (“the B-0 Award”). Information concerning
your rights, obligations and restrictions in accepting the B-0 Award is
contained in the Restricted Unit Award Agreement, the Registration Rights
Agreement, the Tax Receivables Agreement, the Exchange Agreement, the Joinder
Agreement, and the Second Amended and Restated LLC Agreement of ZGP, all of
which will be provided under separate cover.

 

The annualized amount of the “2015 Guaranteed Incentive Compensation” ($800,000)
will serve as a non-guaranteed target for cash based incentive compensation in
subsequent calendar years, provided, however, that the payment, the amount, the
timing, and character of incentive compensation, if any, beyond the 2015
Guaranteed Incentive Compensation and the B-0 Award is at the sole discretion of
ZAIS, and will be determined by, among other factors, both ZAIS’s financial
results and your individual performance. No such additional incentive
compensation has been promised to you and you are not relying on the prospect of
additional incentive compensation in accepting this offer of employment.

 

In addition to your base salary, 2015 Guaranteed Incentive Compensation, and B-0
Award, you will receive $100,000 (“the Sign On Bonus”) to be paid on June 30,
2015 (“Sign On Payment Date”). Payment of the Sign On Bonus is contingent upon
your continued employment at ZAIS through Sign On Payment Date. Furthermore, in
the event of 1) your voluntary resignation from ZAIS prior to June 30, 2016 or
2) an involuntary termination of your employment by ZAIS for cause (as defined
herein) prior to June 30, 2016, you will be required to promptly repay to ZAIS
the Sign On Bonus. You are entitled to retain the Sign On Bonus should your
employment end for Good Reason, as defined herein All payments of cash
compensation hereunder are subject to applicable federal, state and local
withholding taxes.

 

Definition of Cause:

 

·an act of fraud, embezzlement, theft or any other material violation of law
that occurs during or in the course of employment with ZAIS;



·intentional damage to ZAIS’s assets or reputation;



·intentional disclosure of ZAIS’s confidential information;



·intentional material breach or violation of any of ZAIS’s policies, including,
but not limited to, intentional breach of the policies set forth in ZAIS’s U.S.
Compliance Manual and ZAIS’s Employee Handbook;

 



 

 

 



·the willful failure to substantially perform your responsibilities for ZAIS,
other than as a result of incapacity due to physical or mental illness; and



·intentional failure to cooperate, upon the written request of ZAIS, with any
regulatory examination or investigation of the Company or the employee other
than as a result of incapacity due to physical or mental illness.

 

Definition of Good Reason:

 

·Any substantial breach of this Agreement by the Company.

 

As a further condition to your employment by ZAIS, you will be required to
execute a non-competition agreement with ZAIS containing customary
confidentiality, non-competition, and non-solicitation provisions. This
agreement will be provided separately from this offer of employment. Paragraph
2(a) (i) of the Non-Competition Agreement shall not be effective until you have
been employed for a period of at least six months.

 

SEC Rule 206(4)-5 “Political Contributions by Certain Investment Advisers” may
place certain restrictions on ZAIS as a result of your past and future political
contributions. Therefore, as an additional condition of your employment, you
will be required to provide a list of all political contributions made by you
and members of your household during the past 24 months by completing Attachment
I of this letter - “Political Contributions – Employment Candidate Disclosure”.
Any misrepresentation of or omission of any contributions from this information
request, will be cause for your dismissal from employment.

 

We understand, and you confirm, that you (i) are a citizen of the United States
or are legally eligible to work here, (ii) are not registered as an investment
advisor under the Investment Advisors Act of 1940, (iii) do not maintain any
other federal or state securities registrations or licenses, (iv) are not
subject to any order issued by the Securities and Exchange Commission or any
other securities regulator, (v) have never been convicted of, or plead guilty
to, a crime, (vi) are not a defendant in any litigation, (vii) have never been
accused in any litigation or regulatory action of any violations of federal,
state or foreign securities laws or breach of fiduciary duty, (viii) are not
aware of any investigation or examination commenced or contemplated to be
commenced against you by any governmental agency, regulatory authority or
securities or commodities exchange in the United States or elsewhere, and (ix)
are not subject to any employment agreement or contract that would be violated
by your employment with ZAIS.

 

You will be entitled to five weeks of paid time off per year (this is all
inclusive of vacation, sick days, personal days, etc.), pro-rated for the first
calendar year based on your date of hire. The benefits at ZAIS include:

 

Medical and dental insurance with employee co- pay; Vision plan

401K (after three months continuous employment) with Discretionary Profit
Sharing (after 1,000 hours of employment)

$50,000 life insurance and basic LTD disability coverage

 

 

 

 

If the above terms are agreeable to you, please sign below, and return this
letter to Ann O’Dowd within five business days.

 

Regards,

 



/s/ Michael Szymanski               Michael Szymanski  /s/ Donna Blank ZAIS
Group LLC Donna Blank



 

 

CC: Christian Zugel, Ann O’Dowd

 



 

 

 

ATTACHMENT I

 

POLITICAL CONTRIBUTIONS – EMPLOYMENT CANDIDATE DISCLOSURE

 

SEC Rule 206(4)-5 concerning “Political Contributions by Certain Investment
Advisers” may place certain restrictions on ZAIS as a result of your past and
future political contributions to candidates, successful candidates or holders
of state or local public office in the U.S., or to candidates for federal office
if they currently hold a state or local political office in the U.S.
(collectively, “Political Contributions”).

 

As a condition of your employment, please either acknowledge your understanding
of this requirement and state you have made no such contributions, or provide a
list of all such political contributions you and members of your household made
during the past 24 months. Any misrepresentation or omission about your
contributions may be cause for your dismissal from employment.

 

A.     ___ I have made no Political Contributions, nor have any members of my
household, during the past 24 months.

 

B.      ___ I (or members of my household) have made one or more Political
Contributions during the past 24 months.

 

________________________________________________________________________________________________
(Name/Signature)

 

If you checked B., above, please provide the following information for each
political contribution that has been made. Attach additional pages, as needed.

 

 

Public Office:       Jurisdiction:       Recipient:       Value:       Date of
Contribution:  

 

Attach additional pages if necessary



 



 

